DETAILED ACTION
This is a first action on the merits. Claims 1-20 are pending. Claims dated 12/12/2019 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a user input unit” in claim 1.
“an information collection unit” in claim 1.


Specifically,
“a user input unit” corresponds to a user interface ([0035]), 
“an information collection unit” corresponds to computer-like device on the vehicle (Fig. 1 120)

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5, 13, and 20 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Kawamoto (US 20180259956 A1) and herein after will be referred to as Kawamoto.

Regarding claim 1 Kawamoto teaches an apparatus for controlling an autonomous vehicle ([0025] FIG. 1 is a diagram describing a configuration example of a driving control apparatus to which the present disclosure is applied), comprising: 
a user input unit configured to receive identification information of a driver in the vehicle during autonomous driving (Fig. 2 S12 authenticate driver; [0108-0109] display that receives touch input from user to verify ID); 
an information collection unit configured to acquire a global route of the vehicle and surrounding environment information ([0093] route planning section 74)
In the cited document:
[0091] The global map processing section 73 extracts, as global information, global map-based wide-range information around the vehicle such as beacon information and GPS information that is included in the environmental information ranging from traffic jam condition and accident information to prospect of traffic jams in the route from the origin to destination and supplies the information to the route planning section 74.
Thus, the examiner understands the route planning section 74, acquires a global route of the vehicle (GPS information… the route from the origin to destination) and environmental information (i.e. traffic jam condition and accident information) from the global map processing section 73.
Fig. 1 driving control apparatus 11 – the route planning section 74 and personalization function learning section 91 are all part of driving control apparatus 11 which controls the driving of the motor vehicle)
configured to determine a learning section on the global route based on the surrounding environment information ([0093] The route planning section 74 plans a traveling route of the own vehicle based on global information supplied from the global map processing section 73 and supplies the route to the behavior planning section 75 as route planning information.; Fig. 16 route; this route is used for learning Fig. 17 shows using route to get personalization function).
and output a driving pattern of the driver ([0096] personalization function) 
by performing repetitive learning based on operation information of the driver ([0096] The personalization function learning section 91 finds, by learning, a personalization function for each driver based on an operation signal supplied from the operation section 31 and various detection results supplied from the detection section 34… That is, the personalization function learning section 91 is designed to find, by learning, a personalization function that reflects driving habits and customs of the driver based on an operation signal during driving by the driver by actually operating the operation section 31 in manual driving mode and based on the detection results of the detection section 34 at that time.)
in the learning section.
The examiner understands that the learning is performed on the traveling route (learning section) since the behavior planning section receives the route information and then acts (see Fig. 17).
wherein the controller is configured to execute autonomous driving of the vehicle based on the output driving pattern of the driver ([0016] The action control section can be caused to control the action of the moving object in the autonomous driving mode on the basis of the detection result and the personalization function stored in the personalization function storage section and verified by the verification section.)

Regarding claim 2, Kawamoto teaches the apparatus according to claim 1, wherein the surrounding environment information includes at least one selected from the group consisting of: road information, traffic information, and obstacle information, collected by sensors mounted within the vehicle (the sensors mentioned in the cited document can be both outside and within the vehicle; sensors explicitly mentioned within the vehicle are LIDAR: [0353]…in the compartment of the motor vehicle 2900 may be, for example, LIDAR apparatuses. These out-vehicle information detection sections 2920 to 2930 are used mainly to detect motor vehicles ahead, pedestrians, obstacles, or others.” Also [0091] “traffic jam condition and accident information to prospect of traffic jams”)

Regarding claim 3, Kawamoto teaches the apparatus according to claim 1, wherein the learning section includes at least one selected from the group consisting of: a delayed/congested situation, an acceleration/deceleration situation, an unexpected situation, a straight section, a curved section, a downhill section, and an electronic toll collection section (see Fig. 16 route includes a curved section).

Regarding claim 5, Kawamoto teaches the apparatus according to claim 1, wherein the operation information of the driver (information from [0059] detection section 34) includes operation information of at least one selected from the group consisting of: a steering wheel, an accelerator pedal, and a brake pedal, mounted within the vehicle ([0059] The detection section includes a variety of sensors that are linked to details of operation of an operation section 31 by the driver such as details of operation of the steering and the brake (e.g., steering angle and pedal depression force)…).

Regarding claim 13, Kawamoto teaches a method for controlling an autonomous vehicle ([0021] discloses a driving control method), comprising: 
receiving, by a controller (Fig. 1 driving control apparatus 11 – the manual driving control section, the route planning section 74, and personalization function learning section 91 are all part of driving control apparatus 11 which controls the driving of the motor vehicle), 
identification information of a driver within the vehicle during autonomous driving (Fig. 2 S12 authenticate driver; [0108-0109] display that receives touch input from user to verify ID; manual driving control section authenticates the driver); 
The examiner understands that for the manual driving control section (controller) to authenticate the driver, it must receive the identification information first.
acquiring, by the controller, a global route of the vehicle and surrounding environment information from sensors mounted within the vehicle ([0093] route planning section 74); 
In the cited document:
[0091] The global map processing section 73 extracts, as global information, global map-based wide-range information around the vehicle such as beacon information and GPS information that is included in the environmental information ranging from traffic jam condition and accident information to prospect of traffic jams in the route from the origin to destination and supplies the information to the route planning section 74.
Thus, the examiner understands the route planning section 74, acquires a global route of the vehicle (GPS information… the route from the origin to destination) and environmental information (i.e. traffic jam condition and accident information) from the global map processing section 73.
determining, by the controller, a learning section on the global route based on the surrounding environment information ([0093] The route planning section 74 plans a traveling route of the own vehicle based on global information supplied from the global map processing section 73 and supplies the route to the behavior planning section 75 as route planning information.; Fig. 16 route; this route is used for learning Fig. 17 shows using route to get personalization function); 
outputting, by the controller, a driving pattern of the driver by performing repetitive learning based on operation information of the driver ([0096] The personalization function learning section 91 finds, by learning, a personalization function for each driver based on an operation signal supplied from the operation section 31 and various detection results supplied from the detection section 34… That is, the personalization function learning section 91 is designed to find, by learning, a personalization function that reflects driving habits and customs of the driver based on an operation signal during driving by the driver by actually operating the operation section 31 in manual driving mode and based on the detection results of the detection section 34 at that time.)
in the learning section; 
The examiner understands that the learning is performed on the traveling route (learning section) since the behavior planning section receives the route information and then acts (see Fig. 17).

and executing, by the controller, autonomous driving of the vehicle based on the output driving pattern of the driver ([0016] The action control section can be caused to control the action of the moving object in the autonomous driving mode on the basis of the detection result and the personalization function stored in the personalization function storage section and verified by the verification section.).

Regarding claim 20, Kawamoto teaches a non-transitory computer readable recording medium having recorded thereon an application program, which when executed by a processor, causes the processor to perform the method according to claim 13 ([0371] also, a computer-readable recording medium storing such computer programs can be provided.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto, in view of Kim (US 20190025842 A1) and herein after will be referred to as Kim.

Regarding claim 4, Kawamoto teaches the apparatus according to claim 1, wherein the controller is configured to switch from an autonomous driving mode to a manual driving mode and transfer a vehicle control right to the driver ([0194] When an action is detected that corresponds to the expression of intention to cancel autonomous driving mode such as operation of the selector switch or button displayed on the display section 35 and depression of the brake pedal or the accelerator pedal, the action is considered a request to cancel autonomous driving mode, and the process proceeds to step S105. [0195] In step S105, the autonomous driving control section 53 terminates autonomous driving mode to switch to manual driving mode.)

Kawamoto does not teach when a current driving situation of the vehicle recognized based on the surrounding environment information corresponds to the learning section.

However, Kim teaches wherein the controller ([0429] processor 870) is configured to switch from an autonomous driving mode to a manual driving mode and transfer a vehicle control right to the driver when a current driving situation of the vehicle recognized based on the surrounding environment information corresponds to the learning section ([0429] “That is, the processor 870 may cause the vehicle to autonomously drive in the first or second autonomous driving mode, and when the vehicle reaches a route in which the vehicle should perform manual driving, the processor 870 may switch the driving mode of the vehicle from the autonomous driving mode to a manual driving mode.”; Fig. 14C)
It is also understood that the switch is based on surrounding environment information ([0070] “the vehicle 100 may be switched into the autonomous mode or the manual mode based on driving environment information.”; example is shown in [0330-0331])
Route shown in Fig. 14C may be a learning route as ([0263] “The route shown when the vehicle drives in a manual driving mode, information related to driving learned through manual driving may be stored in the memory 820 under the control of the processor 870.”)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawamoto to incorporate Kim to include wherein the controller is configured to switch from an autonomous driving mode to a manual driving mode and transfer a vehicle control right to the driver when a current driving situation of the vehicle recognized based on the surrounding environment information corresponds to the learning section, because doing so improves the safety of the user by allowing the user assume manual controls in case of dangerous or risky situations such as when “an obstacle is sensed through the sensing unit 810 or a road is changed (or if a road is changed to a road in which the vehicle cannot easily pass through)” (Kim [0331]). 

Regarding claim 14, Kawamoto teaches the method according to claim 13, wherein the determining of the learning section includes: switching, by the controller, from an autonomous driving mode to a manual driving mode and transferring a vehicle control right to the driver ([0194] When an action is detected that corresponds to the expression of intention to cancel autonomous driving mode such as operation of the selector switch or button displayed on the display section 35 and depression of the brake pedal or the accelerator pedal, the action is considered a request to cancel autonomous driving mode, and the process proceeds to step S105. [0195] in step S105, the autonomous driving control section 53 terminates autonomous driving mode to switch to manual driving mode), 


Kawamoto does not teach when a current driving situation of the vehicle recognized based on the surrounding environment information corresponds to the learning section.

However, Kim teaches when a current driving situation of the vehicle recognized based on the surrounding environment information corresponds to the learning section ([0429] “That is, the processor 870 may cause the vehicle to autonomously drive in the first or second autonomous driving mode, and when the vehicle reaches a route in which the vehicle should perform manual driving, the processor 870 may switch the driving mode of the vehicle from the autonomous driving mode to a manual driving mode.”; Fig. 14C)
It is also understood that the switch is based on surrounding environment information ([0070] “the vehicle 100 may be switched into the autonomous mode or the manual mode based on driving environment information.”; example is shown in [0330-0331])
Route shown in Fig. 14C may be a learning route as ([0263] “The route shown when the vehicle drives in a manual driving mode, information related to driving learned through manual driving may be stored in the memory 820 under the control of the processor 870.”)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawamoto to incorporate Kim to include, when a current driving situation of the vehicle recognized based on the surrounding environment information corresponds to the learning section, because doing so improves the safety of the user by allowing the user assume manual controls in case of dangerous or risky situations such as when “an obstacle is sensed through the sensing unit 810 or a road is changed (or if a road is changed to a road in which the vehicle cannot easily pass through)” (Kim [0331]). 

Claims 6, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto, in view of Sharma (“All you need to know about Gradient Descent”) and herein after will be referred to as Sharma.

Regarding claim 6, Kawamoto teaches the apparatus according to claim 1, wherein the controller is configured to learn the driving pattern of the driver by acquiring an error (Fig. 21 S243 acquire verification result, error data, and correct data; Fig. 21 S246 Feedback error data and correct data)
between an autonomous driving control value which is set in advance in the vehicle (see Equations 1-5; ai is the autonomous driving control value (the autonomous driving strategy that attempts to imitate the driver’s operation)
and at least one user control value which is calculated based on the operation information of the driver through comparison therebetween  (see Equations 1-5; fstop(si) is the a function of the driver actions obtained from the detection results (sensors) while driving).
It is understood from the equations that these 2 values are compared, as the goal is to minimize the norm MSE (equation 3 and 4).

Kawamoto does not explicitly teach: and updating the autonomous driving control value so that a gradient of the error to a learning rate converges within a minimum critical value.

However, Sharma teaches and updating parameters (pg. 6 f(x)) so that a gradient of the error (pg. 7 “The criteria for the method of gradient descent to converge is that all the partial derivatives become zero at a point (every element of the gradient becomes zero)”)
to a learning rate (Fig. 1. alpha, the learning rate in this case is 0.4) 
converges within a minimum critical value (Fig. 1 tol = 1e-5 the stopping criterion; see condition that prints “The algorithm converged!”)
It is well understood in the art that the parameters mentioned in the cited document could by other values such as error (pg. 6 f(x) where x = {x1, x2, x3…} can be error values).
It is well understood in the art that one achieves this by using a gradient descent optimization method to minimize the loss function. In this case, the loss function used is shown in Kawamoto Equation 4.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Kawamoto to incorporate Sharma to include optimizing with gradient descent and updating the autonomous driving control value so that a gradient of the error to a learning rate converges within a minimum critical value because doing so is a way to minimize the loss function, which would, by extension, reduce the error of the driving pattern predictions in the learning process.

    PNG
    media_image1.png
    512
    677
    media_image1.png
    Greyscale

Fig. 1 Error Convergence Criterion


Regarding claim 9, Kawamoto, as modified (see rejection of claim 6) teaches the apparatus according to claim 6.
Kawamoto also teaches wherein each of the autonomous driving control value and the user control value includes at least one selected from the group consisting of: a steering angle, an acceleration, a deceleration, a relative speed, a turning radius, a lateral acceleration, and a longitudinal acceleration of the vehicle (Equation 1. The values are a function of operation information of the driver st and target gt).
The examiner understands the operation information is based on the operation section 31 ([0233]). 
It is noted that “the operation section 31 generates operation signals for almost all operations of those that can be operated in the motor vehicle by the driver [0070]” and this includes sending commands to control steering wheel, brake, and engine ([0071]).
The examiner understands the target gt contains relative position and relative attitude angle, speed and acceleration profile, and curvature of route ([0269]).

Regarding claim 15, Kawamoto teaches the method according to claim 13, wherein the outputting of the driving pattern of the driver includes: learning, by the controller, the driving pattern by acquiring an error (Fig. 21 S243 acquire verification result, error data, and correct data; Fig. 21 S246 Feedback error data and correct data)
between an autonomous driving control value which is set in advance in the vehicle (see Equations 1-5; ai is the autonomous driving control value (the autonomous driving strategy that attempts to imitate the driver’s operation)
and at least one user control value which is calculated based on the operation information of the driver through comparison therebetween  (see Equations 1-5; fstop(si) is the a function of the driver actions obtained from the detection results (sensors) while driving).
It is understood from the equations that these 2 values are compared, as the goal is to minimize the norm MSE (equation 3 and 4);

Kawamoto also teaches the controller (Fig. 1 driving control apparatus 11), but Kawamoto does not explicitly teach that the controller updates the autonomous driving control value so that a gradient of the error to a learning rate converges within a minimum critical value.

However, Sharma teaches and updating parameters (pg. 6 f(x)) so that a gradient of the error (pg. 7 “The criteria for the method of gradient descent to converge is that all the partial derivatives become zero at a point (every element of the gradient becomes zero)”)
to a learning rate (Fig. 1. alpha, the learning rate in this case is 0.4)
converges within a minimum critical value (Fig. 1 tol = 1e-5 the stopping criterion; see condition that prints “The algorithm converged!”)
It is well understood in the art that the parameters mentioned in the cited document could by other values such as error (pg. 6 f(x) where x = {x1, x2, x3…} can be error values).
It is well understood in the art that one achieves this by using a gradient descent optimization method to minimize the loss function. In this case, the loss function used is shown in Kawamoto Equation 4.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Kawamoto to incorporate Sharma to include optimizing with gradient descent and updating the autonomous driving control value so that a gradient of the error to a learning rate converges within a minimum critical value because doing so is a way to minimize the loss function, which would, by extension, reduce the error of the driving pattern predictions in the learning process. 

Claims 7-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto, in view of Sharma, in further view of Chun et al. (US 20160009295 A1) and herein after will be referred to as Chun.

Regarding claim 7, Kawamoto, as modified, teaches the apparatus according to claim 6 and the at least one user control value (Kawamoto Equation 1) and the error (Fig. 21 S243 acquire verification result, error data, and correct data; Fig. 21 S246 Feedback error data and correct data).

Kawamoto, as modified, does not explicitly teach wherein the controller is configured to perform a validity test of the at least one user control value by applying a compensation weight to the error.

However, Chun teaches wherein the controller is configured to perform a validity test of the at least one user control value ([0015] performing detection includes performing driver status detection including…steering wheel angle) 
by applying a compensation weight ([0012] “performing weighted value determination (S500) of determining a weighted value assigned to each data acquired from the performing detection (S300))

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Kawamoto to incorporate Chun to include wherein the controller is configured to perform a validity test of the at least one user control value by applying a compensation weight to the error, because doing so to induces safe driving (Chun [0053]).

Regarding claim 8, Kawamoto, as modified, teaches the apparatus according to claim 7.
Kawamoto, as modified does not teach wherein the compensation weight is set to a different value according to at least one of a collision risk and a ride comfort index based on the operation information of the driver. 

However, Chun also teaches wherein the compensation weight is set to a different value according to at least one of a collision risk and a ride comfort index based on the operation information of the driver ([0018] The performing weighted value determination (S500) may compare the acquired information data and the calculated integrated risk index with an information data reference value and an integrated risk index reference value to change a weighting; collision risk: [0081] degree of risk is determined from self-vehicle driving information and surrounding vehicle driving information such as surrounding obstacles and surrounding environments).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Kawamoto to incorporate Chun to include wherein the compensation weight is set to a different value according to at least one of a collision risk and a ride comfort index based on the operation information of the driver, because doing so to protects the driver when the driver is determined to not be in a safe driving state (Chun [0004]).

Regarding claim 16, Kawamoto, as modified, teaches the method according to claim 15 and the at least one user control value (Kawamoto Equation 1) and the error (Fig. 21 S243 acquire verification result, error data, and correct data; Fig. 21 S246 Feedback error data and correct data).

Kawamoto, as modified, does not explicitly teach wherein the learning of the driving pattern of the driver includes: performing, by the controller, a validity test of the at least one user control value by applying a compensation weight to the error.

However, Chun teaches performing, by the controller, a validity test of the at least one user control value ([0015] performing detection includes performing driver status detection including…steering wheel angle) 
by applying a compensation weight ([0012] “performing weighted value determination (S500) of determining a weighted value assigned to each data acquired from the performing detection (S300))

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Kawamoto to incorporate Chun to include wherein the learning of the driving pattern of the driver includes: performing, by the controller, a validity test of the at least one user control value by applying a compensation weight to the error, because doing so to induces safe driving (Chun [0053]).

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto, in view of Hatano et al. (US 20170329330 A1) and herein after will be referred to as Hatano.

Regarding claim 10, Kawamoto teaches the apparatus according to claim 1, further comprising a storage unit configured to generate a learning table ([0227] database) according to the identification information of the driver by generating indexes Fig. 13. S124; [0227] In step S121, the personalization function learning section 91 of the personalization block 22 selects a learning model for learning the personalization function of the driver identified by authentication and a storage destination DB (database) in the learning result storage section 92 to match the driver and the user mode; [0231] the personalization function learning section 91 stores the personalization function acquired from learning in the learning result storage section 92 in association with the user mode at that time, the driver identified by authentication. – index for driving pattern of the driver)

Kawamoto does not explicitly teach generating indexes for the learning section.

However, Hatano teaches generating indexes for the learning section ([0108] the driving characteristics derivation section 155 associates the driving characteristics modeled by a representative value or a function such as an approximation, with each occupant and with each road of the driving segments. The associated items of information are each stored in the storage section 180 as the occupant-specific driving characteristic information 186.)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Kawamoto to incorporate Hatano to include generating indexes for the learning section because doing so shows where the driving pattern was obtained by relating it to the section of the route that was used.

Regarding claim 17, Kawamoto teaches the method according to claim 13, further comprising: generating, by the controller, a learning table ([0227] database) according to the identification information of the driver by generating indexes Fig. 13. S124; [0227] In step S121, the personalization function learning section 91 of the personalization block 22 selects a learning model for learning the personalization function of the driver identified by authentication and a storage destination DB (database) in the learning result storage section 92 to match the driver and the user mode; [0231] the personalization function learning section 91 stores the personalization function acquired from learning in the learning result storage section 92 in association with the user mode at that time, the driver identified by authentication. – index for driving pattern of the driver).

Kawamoto does not explicitly teach generating indexes for the learning section.

However, Hatano teaches generating indexes for the learning section ([0108] the driving characteristics derivation section 155 associates the driving characteristics modeled by a representative value or a function such as an approximation, with each occupant and with each road of the driving segments. The associated items of information are each stored in the storage section 180 as the occupant-specific driving characteristic information 186.)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Kawamoto to incorporate Hatano to include generating indexes for the learning section because doing shows where the driving pattern was obtained by relating it to the section of the route that was used.

Claims 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto, in view of Zhu et al. (US 20210181756 A1) and herein after will be referred to as Zhu.

Regarding claim 11, Kawamoto teaches the apparatus according to claim 1, wherein the controller is configured to: extract at least one boundary point on the global route based on the driving pattern of the driver (Fig. 16 c1, c2,…,cn);
Kawamoto, as modified, does not teach: generate a driving route by connecting a current position of the vehicle and the at least one boundary point through polynomial regression analysis;
and execute the autonomous driving of the vehicle based on the generated driving route.

However, Zhu teaches generate a driving route by connecting a current position of the vehicle and the at least one boundary point through polynomial regression analysis (Fig. 6D and 6E);
and execute the autonomous driving of the vehicle based on the generated driving route ([0033] when operating in autonomous driving mode…plan a route or path from a starting point to a destination point, and then drive vehicle 101 based on the planning and control information; [0047]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Kawamoto to incorporate Zhu to include generate a driving route by connecting a current position of the vehicle and the at least one boundary point through polynomial regression analysis; and execute the autonomous driving of the vehicle based on the generated driving route, because doing so can “smooth a reference line generated for a road segment” (Zhu [0052]).

Regarding claim 12, Kawamoto, as modified, teaches the apparatus according to claim 11.
Kawamoto also teaches wherein the at least one boundary point includes a point at which a change rate of a steering angle exceeds a critical range (see Fig. 16 route includes a curved section).
The condition of when a “change rate of a steering angle exceeds a critical range” has been broadly treated as including when a road becomes curved.

Regarding claim 18, Kawamoto teaches the method according to claim 13, further comprising: extracting, by the controller, at least one boundary point on the global route based on the driving pattern of the driver (Fig. 16 c1, c2,…,cn);

Kawamoto, as modified, does not teach: and generating, by the controller, a driving route by connecting a current position of the vehicle and the at least one boundary point through polynomial regression analysis; wherein, in the executing of the autonomous driving of the vehicle, the autonomous driving of the vehicle is performed based on the generated driving route.

However, Zhu teaches and generating, by the controller (Fig. 3 control system), a driving route by connecting a current position of the vehicle and the at least one boundary point through polynomial regression analysis (Fig. 6D and 6E);
wherein, in the executing of the autonomous driving of the vehicle, the autonomous driving of the vehicle is performed based on the generated driving route. ([0033] plan a route or path from a starting point to a destination point, and then drive vehicle 101 based on the planning and control information; [0047]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Kawamoto to incorporate Zhu to include generate a driving route by connecting a current position of the vehicle and the at least one boundary point through polynomial regression analysis; and execute the autonomous driving of the vehicle based on the generated driving route, because doing so can “smooth a reference line generated for a road segment” (Zhu [0052]).

Regarding claim 19, Kawamoto, as modified, teaches the method according to claim 18.
Kawamoto also teaches wherein the at least one boundary point includes a point at which a change rate of a steering angle exceeds a critical range (see Fig. 16 route includes a curved section).
The condition of when a “change rate of a steering angle exceeds a critical range” has been broadly treated as including when a road becomes curved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200031371 A1: by Soliman discloses: Driver Behavior Learning and Driving Coach Strategy Using Artificial Intelligence
US 10161754 B2: by Matsuhita et al. discloses: Driving assistance system and driving assistance method
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.S./Examiner, Art Unit 3662                                                                                                                                                                                                        

/GENNA M MOTT/Primary Examiner, Art Unit 3662